DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 states, “alignments posts”. It appears this should states, “alignment posts” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallarelli et al. (US PG. Pub. 2011/0134606) in view of Walburn (US. Patent 5104327) and further in view of Campbell et al. (US PG. Pub. 2008/0163631)

Regarding claim 20 – Gallarelli teaches an electrical assembly (fig. 2 [title] Gallarelli states, “low profile computer processor retention device”) comprising: a back plate (312 [paragraph 0025] Gallarelli states, “load plate (312)”) positioned at a lower surface of a printed circuit board (314 [paragraph 0025] Gallarelli states, “motherboard (314)”); a 
 	Gallarelli does not teach wherein the positioning seat is metallic, and the fixing seat is insulative; and the positioning seat includes a plurality of alignment posts, and the heat dissipation device includes a plurality of outwardly and radially extending fixing arms engaged with corresponding alignment posts, respectively.
 	Walburn teaches an electrical assembly (fig. 7 [title] Walburn states, “wire form socket connector”)having a metallic positioning seat (222 [column 6 lines 37-38] 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical assembly having a fixing seat and a positioning seat upon a circuit board as taught by Gallarelli with the positioning seat being made of metal and the fixing seat made of an insulation as taught by Walburn because Walburn states regarding its particular structural arrangement, “The invention embraces the use of dielectric plastic and metal parts that hold the contact lamination in position to force the lamination to be compressed in a manner to bring the contact points into engagement with the pads of the components and boards to define normal forces providing low resistance, stable electrical interconnections between the pads” [column 2 lines 4-11].
 	Campbell teaches an electrical assembly (figs. 5 & 11-13) having a positioning seat (fig. 12, 1100 [paragraph 0091] Campbell states, “”loading frame 1100 is affixed to the electronic system’s printed circuit board) and the positioning seat (1100) includes a plurality of alignment posts (1130 [paragraph 0092] Campbell states, “four non-influencing fasteners 1130 are mounted on the load frame 1100”), and the heat dissipation device (1200 [paragraph 0094] Campbell states, “cold plate base 1200”) includes a plurality of outwardly and radially extending fixing arms (figures 11 and 12 show fixing arms extending away from the central section of the cold plate base; see 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical assembly having the metallic positioning seat on the PCB as taught by Gallarelli in view of Walburn with the positioning seat having a plurality of alignment posts that engage with radially extending fixing arms of the heat dissipation device as taught by Campbell because Campbell states, “One or more non-influencing fasteners 1130 are used to secure the cold plate/load arm assembly to the load frame assembly” [paragraph 0092].


    PNG
    media_image1.png
    662
    689
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-7, 10-15, 17 and 19 are allowed.

Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/STEVEN T SAWYER/           Primary Examiner, Art Unit 2847